Citation Nr: 1525006	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-31 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a vestibular disability, to include: benign paroxysmal positional vertigo and dizziness (claimed as dizziness).

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin in September 2010 and June 2011.

In addition to the issues listed above, the Veteran also initiated appeals of the September 2010 denials of service connection hair loss, osteoarthritis, and a hernia.  The Veteran, however, did not perfect his appeal by timely filing a Substantive Appeal (VA Form 9) with regard to the issues of service connection for hair loss and service connection for osteoarthritis.  As such, these issues are not presently before the Board.  Additionally, in a January 2014 rating decision, service connection for a hernia was granted by the RO.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

Additionally, the Board notes that the Veteran appealed the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  During the pendency of the appeal, the Veteran service connection for a mood disorder (claimed as depression) was granted by the RO in a January 2014 rating decision; therefore, this portion of the claim is no longer before the Board.  Id.  Accordingly, the above referenced issue has been characterized as entitlement to service connection for PTSD to reflect the portion of the Veteran's claim that remains on appeal.     

Also, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's claim for service connection for vertigo as entitlement to service connection for a vestibular disability, to include: benign paroxysmal positional vertigo and dizziness.  Id.

In a December 19, 2011 VA Form 9, the Veteran requested a hearing before a Member of the Board in connection with his claim.  In August 2014, the Veteran submitted a response letter stating that he would like to withdraw his request for a Board hearing.  There are no other hearing requests of record. Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for a vestibular disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's condition has not resulted in persistent avoidance of stimuli associated with stressors related to his active service.

2. A diagnosis of PTSD is not shown during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes that the current VA regulations concerning mental health disorder refer to the newer version of this Manual (DSM-V).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the [AOJ] on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the [Board] or are pending before the [Court], or the United States Court of Appeals for the Federal Circuit. 

See 79 Fed. Reg. 45,093, 45,094.  Accordingly, in this appeal the DSM-IV, rather than DSM V is applicable. 

After reviewing the evidence of record, the Board finds that the evidence does not indicate that the Veteran was diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) at any point during the appeal period; therefore, the claim must be denied.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

While the Veteran has been receiving mental health treatment throughout the appeal period, the evidence does not indicate that the Veteran is found to meet the criteria for a diagnosis of PTSD throughout this period.  Treatment from the Rockford, Illinois Outpatient Clinic (Rockford OPC) indicates that the Veteran was evaluated in November 2010 during a mental health risk assessment.  He reported sadness, crying when certain music is on, and periodically "starting to weep" since Vietnam. While the Veteran reported traumatic experiences in Vietnam, all of the criteria for PTSD were not found to be met at this time.  The Veteran denied "repeated disturbing memories, thoughts, or images of the stressful experiences from the past," "avoiding thinking about or talking about the stressful experiences from the past," and "avoiding activities or situations because they remind [him] of the stressful experiences from the past."  The Veteran was diagnosed with depression, not otherwise specified.  

In December 2010, the Veteran was afforded a VA examination regarding whether he suffered from psychiatric disorder as a result of his active service.  The Veteran reported symptoms of PTSD and emotional distress when he first returned from Vietnam.  He stated that approximately five months after he returned home he went to see a movie and began weeping and sobbing during the film and that certain songs triggered the same response.  The Veteran reported that he still remains emotional when watching movies.

The Veteran reported a number of stressful circumstances during his active service, including that shortly after he arrived in Vietnam, his unit was overrun by Viet Cong with satchel charges and that he later helped to carry out the wounded.  Regarding his current symptoms, the Veteran reported no perceptual disturbances or paranoia and reported sleeping about 9-10 hours at night, although he often gets up approximately every hour, having to go to the bathroom.  He stated that he used to have dreams regarding Vietnam, but he actually does not dream any longer.  He reported frequent symptoms of anxiety and depression.  

The examiner stated that while Veteran's reported stressors met the stressor criteria for a diagnosis of PTSD, his response to those stressors did not result in the symptoms required for a diagnosis of PTSD.  The examiner stated, 

The Veteran reported some events that involved actual or threatened death and his response was a sense of sadness to a lot of those experiences.  He noted that since he began talking to his psychiatrist about some of his depression issues, his thoughts and memories of Vietnam have become more apparent to him, and this has continued to trigger some thoughts and subsequent sad feelings.  Under criterion B, the veteran reports that he does not have recurrent recollections, but they get triggered occasionally, noting that he is very good at putting away things - feelings and not having to do with them.  He also reported some nightmares in the 70s when he first returned but nothing since.  Under criterion C, the veteran noted no persistent avoidance of stimuli associated with it.  He stated he is able to talk about it with others.  He noted that he does not want to remember things that happened over there but has fairly vivid memories. 

The examiner opined that the Veteran did not report enough symptoms of persistent re-experiencing, persistent avoidance or persistent increased arousal for a diagnosis of PTSD.  The examiner provided a diagnosis of depressive disorder, not otherwise specified.

The Veteran was provided another VA examination regarding his mental health condition in July 2013.  The examiner reviewed the Veteran's claims file, including his treatment records from the Madison VAMC and the Rockford OPC.  The examiner noted that while the Veteran received recurrent psychiatric treatment he had not been diagnosed with PTSD, despite being diagnosed with Depression on multiple prior occasions.  The 2013 examiner also opined that the Veteran's currently reported symptoms did not meet the criteria for PTSD.  The examiner indicated that the Veteran did not endorse symptoms of persistent avoidance or symptoms of persistent increased arousal related to his experiences in the military.  The Veteran "did not report intense fear, helplessness or horror associated with his experiences but noted more a sense of sadness and some occasional anger."  

The evidence of record does not support a finding that the Veteran has a current diagnosis of PTSD under the DSM-IV criteria.  While the Board finds the statements of the Veteran to be credible, the Board notes that the Veteran is not competent to render a diagnosis of PTSD. See Jandreau, at 1376-77.  The Board finds the opinions of the 2010 and 2013 VA examiners to be competent and probative.  To the extent that the Veteran has reported current symptoms of depression, the Board notes that the Veteran has been granted service connection for a mood disorder. 

As the Veteran does not have a current diagnosis of PTSD, the Board must deny the claim for service connection.  See Brammer, at 225.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert, at 55.            

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate his claims; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice regarding his claim for PTSD in a November 2010 letter, issued before the June 2011 rating decision that the Veteran appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate a claim for service connection for PTSD, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, and multiple VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim for PTSD, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for posttraumatic stress disorder is denied.  


REMAND

Review of the record reflects that further development is necessary with regard to the Veteran's claims for service connection for hypertension and a vestibular disability.

The Veteran was provided a VA examination regarding the etiology of his hypertension in July 2013.  Unfortunately, the Board finds that the opinion provided was inadequate; therefore, a new examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Here, the examination was inadequate because the examiner based his opinion on an inaccurate factual basis (that the Veteran did not have a service-connected psychiatric disorder) and provided minimal rationale for his opinion that the Veteran's hypertension was not at least as likely as not either caused by or aggravated by his service-connected psychiatric condition.  The examiner opined "Hypertension is a condition of the cardiovascular/renal system, which is totally unrelated to a mental health disorder. One does not impact the other physiologically" without providing any support for this conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In response, the Veteran's representative has cited medical research that indicates that there may be some relation between hypertension and psychiatric conditions and has raised the issue of whether the Veteran's medication for his service-connected conditions (including his service-connected mood disorder) has caused or aggravated his hypertensive condition.   Accordingly, the Board finds that a new medical opinion should be obtained.  

With regard to the Veteran's claim for service connection for a vestibular disability, the Veteran's treatment records from the Rockford OPC reports that the Veteran underwent a consultation regarding his symptoms in January 2011.  Initial testing indicated that the Veteran's condition was not related to an ear condition; however,   physical therapy to evaluate/treat for BPPV affecting one/multiple semicircular canals was recommended as the audiologist opined that a peripheral vestibular cause of dizziness may exist despite the testing conducted.  A follow up consultation diagnosed cervicogenic dizziness, and noted that vertebrobasilar insufficiency testing caused the Veteran to become symptomatic but appeared to be more positional than vascular.  The Board notes that the Veteran is service connected for coronary artery disease and tinnitus.  As the evidence indicates that the Veteran's symptoms may be related to at least one of these conditions and that he has not been provided a VA examination in relation to these symptoms, the Board finds that a VA examination should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records from the Rockford, Illinois Outpatient Clinic and the Madison VAMC and associate them with the claims file.  

2. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any vestibular disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed vestibular disability was incurred in military service. 

b. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability was caused or aggravated (permanently worsened) by his service-connected coronary artery disease. 

c. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability was caused or aggravated (permanently worsened) by his service-connected tinnitus.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of his current hypertension.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that his currently diagnosed hypertension was caused or aggravated (permanently worsened) by his service-connected mood disorder. 

b. whether it is at least as likely as not (a 50 percent or greater probability) that his currently diagnosed hypertension was caused or aggravated (permanently worsened) by his medications for his service-connected conditions, including his mood disorder. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


